Citation Nr: 1024180	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-13 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from July 1977 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his substantive appeal, the Veteran requested a hearing 
before the Board.  Such a hearing was scheduled at the RO in 
August 2008.  However, he did not report for his hearing, nor 
has he offered any good cause for his failure to report or 
requested rescheduling.  Therefore, the Board will proceed.


FINDING OF FACT

The symptomatology associated with the service-connected 
bilateral flat feet is manifested by complaints of pain, some 
deformity, and some limitation of motion which equates, at 
most, to moderate flat feet with pain on manipulation and use 
of the feet.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent rating for 
bilateral flat feet are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Also, 
the United States Court of Appeals for Veterans Claims 
(Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

VA did satisfy its duty to notify the Veteran when he filed 
his service connection claim.  This appeal arises from the 
grant of service connection for bilateral flat feet where the 
Veteran has disagreed with the initial disability evaluation 
assigned.  As a result of the grant of service connection and 
the assignment of a specific disability rating and effective 
date for the flat feet, section 5103(a) notice was no longer 
required.  See Dingess, 19 Vet. App. at 490.

Regardless, after the Veteran disagreed with the initial 
rating, the RO sent him another letter in May 2008 that 
informed him of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  To the extent that the letter does not fully inform 
the Veteran of the required information, the Board finds no 
prejudice flows to the Veteran.  In July 2008 and June 2010 
statements, the Veteran's representative provided argument 
which indicates he has the requisite knowledge of how to 
qualify the Veteran for an increased rating for the issue on 
appeal including referencing the appropriate Diagnostic Code 
for evaluation of pes planus.  The Board finds the Veteran's 
representative has actual knowledge of the applicable laws 
and regulations which set forth the criteria for entitlement 
to VA benefits.  This knowledge is attributed to the Veteran 
via his representative.  

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letter.  As set out 
above, the Veteran's representative has actual knowledge of 
the applicable laws and regulations which set forth the 
criteria for entitlement to VA benefits sought by the 
Veteran.  The RO readjudicated this claim via a June 2008 
supplemental statement of the case.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).


Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The RO obtained the Veteran's VA treatment 
records.  He has, at no time, indicated that he has received 
any private treatment for this condition.  There is no 
allegation from the Veteran or his representative that 
additional medical evidence exists that has not been 
obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations for 
the service-connected flat feet, most recently in March 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the service-connected 
flat feet since the Veteran was last examined in 2008.  
38 C.F.R. § 3.327(a).  Furthermore, the Board finds that the 
VA examination findings obtained in this case are more than 
adequate as they provide quantification of the extent of 
symptomatology associated with the flat feet both via the 
Veteran's self-reported medical history and via physical 
examination.  The Board notes the examiner who conducted the 
most recent VA examination indicated that he did not have 
access to the Veteran's claims file.  The Court has held that 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Board finds, however, the examination report is adequate 
for ratings purposes.  The examiner accurately described the 
symptomatology associated with the service-connected flat 
feet sufficient to apply the pertinent ratings criteria and 
also recorded the Veteran's pertinent complaints.   The 
examiner was not giving an opinion regarding the etiology of 
the flat feet; he was providing the Board with a medical 
quantification of the current extent of severity of 
symptomatology associated with the service-connected 
disability.  The Board finds that no prejudice flows to the 
Veteran as a result of the failure of the examiner who 
conducted the 2008 VA examination to review the claims file.  
The Veteran's representative has not pointed to any prejudice 
either.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as reporting he experiences pain.  
The appellant is not competent to provide a complex medical 
opinion regarding the etiology of the pain with regard to the 
service-connected feet.  See Barr.  


Analysis

In October 2006, the RO granted service connection for 
bilateral planovalgus flat feet (claimed as flat feet and 
fallen arches) and assigned a 10 percent evaluation effective 
from June 10, 2002.  The Veteran has disagreed with the 
initial disability evaluation assigned.  

The service connected flat feet are currently evaluated as 10 
percent disabling under Diagnostic Code 5276.  This rating 
contemplates moderate flatfoot with weight-bearing over or 
medial to the great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a higher evaluation of 30 percent 
is assigned for severe bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The service connected foot disability may also be evaluated 
under the criteria for other foot injuries under 38 C.F.R. § 
4.71a, Diagnostic Code 5284, which allows for a 10 percent 
evaluation for moderate disability.  A 20 percent evaluation 
is warranted for moderately severe disability, and a 30 
percent evaluation for severe disability.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

An August 2002 VA clinical record reveals the Veteran was 
apparently fitted with orthotics for his shoes (Leather cork 
CMIS with met Pads).  

In October 2002, the Veteran complained of painful flat feet 
which had been persisting for a few months.  Physical 
examination revealed low arches bilaterally.  Pain was 
present on palpation of the sub mid plantar fascia 
bilaterally.  The assessment was pes planus with plantar 
fascial pain bilaterally and pain under both great toes.  

In December 2002, the Veteran reported that he still had 
painful flat feet.  A steroid injection only provided 
temporary relief.  

On VA examination in May 2003, the Veteran reported he 
continued to have pain in the arches of both feet, worse in 
the morning.  Physical examination revealed bilateral 
flexible flat feet which were completely reversible with the 
ability to do a single heel rise on both feet with multiple 
X-ray with correction of the heel valgus to neutral or into 
slight vargus.  The Veteran walked with a normal gait with 
mild pes planus.  X-rays were referenced as revealing very 
mild pes planus consistent with the physical examination and 
localized mild spurring at the talonavicular joint.  
Tenderness was present along the plantar fascia particularly 
with hyperextension of the metatarsophalangeal joint.  The 
Veteran was not tender over either metatarsal pad or under 
the heel pad itself but only along the plantar fascia.  The 
examiner opined that the pain in the plantar aspect of both 
feet was consistent with plantar fasciitis either secondary 
to congenital flat feet or also associated with a 
spondyloarthropathy.  

The Veteran testified in May 2004 that he had pain in both 
feet.  Arch supports did not help.  He reported it was hard 
to stand for long periods of time.  Walking was painful.  
[The Board notes, incidentally, that the 2004 hearing before 
the Board was on the issue of entitlement to service 
connection, and there is no requirement, therefore, that the 
Acting Veterans Law Judge that conducted that hearing render 
a decision on the present appeal of entitlement to an initial 
higher rating.]

On VA examination in September 2006, the Veteran reported 
daily foot pain and an inability to run.  He reported the 
pain was five or six out of ten, worse with long walking.  
The Veteran reported he could walk approximately 75 yards.  
He had no history of flares of pain and had not missed any 
work because of his feet.  Physical examination revealed that 
the Veteran walked with a normal gait and was able to heel 
and toe walk with some difficulty.  There was obvious 
planovalgus flatfoot deformity and was 15 degrees off weight 
bearing bilaterally.  There was mild bunions deformity and 
there was tenderness under the metatarsal heads.  Treatment 
consisted of rest and orthotics.  The affects on his usual 
occupation were none.  There was tenderness and painful 
motion but no edema, weakness or instability.  

In November 2006, the Veteran complained, in part, of diffuse 
arthralgias including in his feet.  He reported he was able 
to tolerate the pain.  

A podiatry consult was conducted in December 2006.  The 
Veteran reported pain in both feet.  He wore custom shoes and 
his feet felt better in the shoes.  The Veteran reported the 
pain in his feet was located in the first metatarsophalangeal 
joint bilaterally as well as on the lateral aspect of the 
right foot at the fifth metatarsophalangeal joint.  Physical 
examination revealed right and left halluces laterally 
deviated with a dorsomedial bony prominence.  Mild tenderness 
to touch was present to the bony prominences.  Pain was 
present upon application of excessive pressure in the first 
and second toes of both feet.  Mild tenderness was present 
upon palpation in the second and third inner metatarsal space 
of the right foot.  Bony prominence was noted at the lateral 
aspect of the fifth metatarsophalangeal joint of the right 
foot with mild overlying erythema.  The distal inner 
phalangeal joint of the second toe bilaterally was plantar 
flexed.  X-rays were referenced as revealing decreased 
calcaneal inclination angle bilaterally with the right being 
greater in severity than the left.  Moderate metatarsus 
primus elevatus was noted bilaterally.  Bisection of the 
talus falls inferior to bisection of the first metatarsal.  
Increase in Kites angle was noted bilaterally.  Evaluation of 
the first metatarsophalangeal joint bilaterally reveals 
osseous hypertrophy at the lateral aspect of the first 
metatarsal head with no increase in the first intermetatarsal 
angle bilaterally.  The proximal articular set angle was 
laterally deviated in regard to the shaft of the first 
metatarsal which results in the first metatarsophalangeal 
joint being laterally dislocated bilaterally.  The pertinent 
assessments were flat feet, hallux abductovalgus bilaterally, 
Tailor's bunion of the right foot, and pain in foot.  

In a December 2006 statement, the Veteran reported severe 
pain in his feet on most days and on some days the pain was 
reportedly unbearable.  He indicated he experienced swelling 
in his feet.  It was very difficult to walk on most days.  He 
alleged he had called in sick on a number of days.  

In February 2007, the Veteran complained of chronic foot 
pain.  

In March 2007, the Veteran complained of pain in the 
bilateral feet which was rated as nine out of ten.  

A private clinical record dated in March 2007 reveals the 
Veteran reported bilateral foot pain.  X-rays were referenced 
as showing an unremarkable osseous structure and joint spaces 
of the left foot and degenerative arthropathy involving the 
first metatarsophalangeal joint of the right foot.  

In April 2007, the Veteran complained of painful great toe 
joints and heels and pain anterior to the ankle of both feet.  
Shoes provided by VA helped some but did not completely 
eliminate his complaints.  Physical examination revealed 
limited motion of the great toe metatarsophalangeal joint.  
There was obvious spurring dorsally of each great toe joint.  
There was minor tenderness in each heel.  It was noted that 
X-rays did not reveal much osteophyte formation at each 
metatarsophalangeal joint as would be expected for the lack 
of the range of motion as presented by the Veteran.  

The most recent evaluation of the Veteran's feet by VA for 
compensation and pension purposes was conducted in March 
2008.  At that time, the Veteran reported pain under his toes 
mostly in the crease area.  He stated his feet also went numb 
and he experienced burning and tingling when standing and 
walking.  This symptomatology had not kept the Veteran from 
working or limited him.  It was simply a sensation of 
discomfort.  Physical examination with weight bearing 
revealed a low arch but an arch was visible and a finger 
could be slipped under it.  The Achilles tendons were 
straight bilaterally.  X-rays revealed a small bunion 
prominence with hallex valgus noted clinically but a very 
small prominence.  The metatarsophalangeal joints were all 
clear and there was no spurring, irregularity or signs of old 
fracture.  The right foot had a flat calcaneal angle with a 
small spur on either side of the dorsal talonavicular joint.  
This was not noted clinically and had no significance other 
than aging degenerative joint disease and seen with some 
people with congenital pes planus which the Veteran has.  The 
left foot X-ray showed a small bunion with hallex valgus 
which was clinically insignificant.  Metatarsophalangeal 
joints were all normal without spurring or abnormality of the 
bone.  There was a low calcaneal pitch angle which was 
consistent with congenital pes planus for the left foot.  

The examiner opined that the Veteran's symptoms of pain at 
the toe crease and his numbness couldn't be explained from 
the physical findings.  The Veteran had a normal congenital 
pes planus foot structure that would give the foot a little 
discomfort but the examiner could see no relationship between 
military service and the Veteran's current complaints.  With 
regard to the effect on employment, the Veteran reported that 
he had some tingling and burning at the toe creases but this 
did not keep him from working.  Evidence of painful motion, 
edema, weakness, instability, or tenderness was not found.  
Functional limitations of standing and walking were not 
found.  Evidence of abnormal weight bearing was not found.  
Alignment of the Achilles for flat foot was straight 
bilaterally.  Pain on manipulation of the foot was not found.  

The Board finds that the pertinent evidence of record set out 
above demonstrates that the symptomatology associated with 
the service-connected bilateral flat feet more nearly 
approximates a 10 percent rating under Diagnostic Code 5276.  
The main symptomatology reported by the Veteran consists of 
complaints of pain including pain on manipulation and some 
reports of limitation of motion.  There is also the presence 
of some deformity.  However, the flat feet have been 
characterized by health care providers as being mild for the 
most part.  No health care provider has characterized the 
flat feet as being severe or pronounced.  There was no 
finding that the symptomatology was productive of marked 
pronation.  Furthermore, the evidence does not support a 
finding that the service-connected flat feet are manifested 
by accentuated indication of swelling on use nor any findings 
of characteristic callosities.  The Veteran has alleged that 
his feet would swell but this has not been objectively 
confirmed.  The Board places greater probative weight on the 
lack of medical findings of the presence of swelling of the 
feet at any time during the appeal period over the Veteran's 
very intermittent allegations of the presence of this 
symptomatology.  There was no finding that the disability is 
manifested by marked inward displacement and severe spasm of 
the tendo Achilles on manipulation.  The Veteran has reported 
that he has received some relief from orthotics.  

The Veteran has, at times, alleged that he experienced very 
significant pain in his feet.  However, at other times he has 
just reported the presence of pain without quantifying it.  
The majority of the evidence does not indicate that the pain 
is more than moderate.  Furthermore, the evidence is 
conflicting regarding the extent of the Veteran's pain.  For 
example, in the December 2006 statement, the Veteran reported 
that he experienced severe pain in his foot on most days and 
on some days the pain was unbearable.  However, at the time 
of the December 2006 podiatry consult, the Veteran did not 
indicate such an extreme level of pain being present and 
there was no indication that the pain was ever unbearable.  
In March 2007, the Veteran reported pain as being nine out of 
ten.  However, in February 2007, he merely reported foot 
pain.  He informed a private health care provider in March 
2007 that he had bilateral foot pain but did not indicate 
such an extreme level of pain.  In April 2007, the Veteran 
again reported pain in his feet but did not indicate that the 
pain was extreme or incapacitating.  The Board further notes 
that the Veteran frequently sought treatment during the 
appeal period for other maladies.  His reports of problems 
with his feet were very infrequent when compared to the times 
he sought treatment for other problems.  The Board finds it 
reasonable to believe that, if the Veteran were experiencing 
the extreme pain he intermittently reported for any length of 
time (or at all), he would have sought treatment on more than 
the few occasions he did and would have reported the 
symptomatology more.  

Furthermore, it appears that some of the health care 
professionals who examined the Veteran found reason to note 
that the symptomatology reported by the Veteran was not 
representative of the actual pathology present.  The  April 
2007 clinical record indicates the clinician found that X-
rays did not reveal much osteophyte formation at each 
metatarsophalangeal joint as would be expected for the lack 
of the range of motion as presented by the Veteran.  The most 
recent VA examination resulted in a finding that the 
symptomatology reported by the Veteran was not explained by 
the physical findings.  Furthermore, there is some 
inconsistent reporting by the Veteran of the symptomatology 
associated with his feet.  In September 2006, the Veteran 
reported that his feet did not have an effect on his 
occupation.  Three months later in December 2006, the Veteran 
submitted a statement wherein he reports he had missed work 
on a number of days due to pain and swelling in his feet.  At 
the time of the most recent VA examination which was 
conducted in March 2008 it was noted that the foot 
symptomatology did not keep the Veteran from working.  It is 
not apparent to the Board why the Veteran provided 
conflicting evidence regarding his employability due to his 
feet.  Based on conflicting statements, the Board places 
reduced probative value on the Veteran's self-reported foot 
symptomatology over the objective findings of the health care 
professionals who have examined him.  Furthermore, the Board 
finds the majority of the Veteran's statements indicate no 
industrial incapacity due to foot problems.  Based on the 
above, the Board finds the Veteran's reports of painful feet 
more nearly approximates, at most, pain on manipulation and 
use of the feet.  The symptomatology does not rise to a level 
of pain on manipulation and use accentuated nor does it 
equate to extreme tenderness of the plantar surfaces of the 
feet.  

The Board finds that an increased rating is not warranted 
when the service-connected bilateral flat feet are evaluated 
under Diagnostic Code 5284 based on other foot injuries.  The 
evidence of record demonstrates that the service-connected 
flat feet are manifested by some pain, limitation of motion 
and deformity.  The Veteran has alleged, at times, that he 
was limited in his walking.  However, the Veteran's gait has 
consistently been described as being normal.  There is no 
indication that the service-connected flat feet are 
productive of any instability in the foot or any loss of 
balance.  Some of the symptomatology reported by the Veteran 
has been questioned with regard to whether the underlying 
pathology supports the reported symptoms.  The majority of 
the evidence demonstrates that the Veteran is not 
occupationally impaired by his flat feet.  As set out above, 
the Board finds that the reported pain associated with the 
flat feet does not rise to a level of extreme tenderness.  
The manifestations of the service-connected flat feet do not 
more nearly approximate or equate to moderately severe 
impairment of either foot under Diagnostic Code 5284 as it 
relates to balance and propulsion, which are the primary 
functions of the feet.  There is no evidence of a loss of 
balance due to either foot and while the Veteran complained f 
pain with walking, the Veteran's gait was normal.  Based on 
the above, the Board finds that the service-connected flat 
feet more nearly approximate a moderate foot disability under 
Diagnostic Code 5284.  

A separate evaluation cannot be assigned under Diagnostic 
Code 5276 and 5284 as this would result in impermissible 
pyramiding of the symptomatology.  See 38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  The Board further points out that pain on 
manipulation and use is among the criteria specifically 
considered when assigning a disability evaluation for pes 
planus under Diagnostic Code 5276.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the service-connected bilateral flat 
feet at any time during the appeal period.  A staged rating 
is not warranted.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's pes 
planus with the established criteria found in the rating 
schedule (Diagnostic Cod 5276) for this disability shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology (i.e., pain, some 
deformity).  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  As set out above, the preponderance of the 
evidence of record indicates that the service-connected flat 
feet are not productive of occupational impairment in any way 
and there is no evidence of record indicating that the 
Veteran was hospitalized at any time during the appeal period 
for problems with his service-connected feet.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case. 


ORDER

The appeal is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


